Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I pertaining to claims 1-6 in the reply filed on 6 May 2021 is acknowledged.
Claims 7-20 are effectively withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply.  Claims 7-20 have been cancelled.
Claims 1-6 and new claims 21-27 are pending.

Information Disclosure Statement
The information disclosure statements filed 26 October 2021, 22 October 2020, and 2 January 2020 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 21-25 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Gekeler et al. (US Publication no. 2013/00663963 – disclosed by Applicant).
In regard to claims 1 and 21, Gekeler et al. describe a system and method for treating an eye as a way of treating, arresting, and/or reversing a disorder of vision (e.g., macular degeneration) (para 3, 4, and 15-27).  Figures 4 and 5 depict a plurality of therapy electrodes mounted on a user’s head around the region of an eye (para 113-125), wherein the electrodes are connected via wire to an external control unit considered to comprise a pulse generator including a display and user interface (para 126-138). 

    PNG
    media_image1.png
    545
    661
    media_image1.png
    Greyscale


In regard to claims 2, 3, 22, and 23, as demonstrated above with respect to claims 1 and 21, Gekeler et al. includes a compliance detector and LCD display to measure and impedance of the electrode-tissue interface to notify a user of any errors (para 135-138).  Such errors include detection of a short circuit when the impedance is less than 200 Ohm, or detection of an incorrect electrode placement when the impedance is above 5 kOhm (para 136).  In this regard, the teaching of 200 Ohm – 5 
In regard to claims 4, 5, 24, and 25, the electrode arrangement as depicted by Gekeler et al. for treating an eye is considered to be equivalent to both an eyepiece and/or headpiece.

Claim(s) 21-26 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Cook et al. (US Publication no. 2014/0081353).
In regard to claim 21, Cook et al. describe a pulse generator system including electrodes.  Figure 2a is exemplary of the system depicting a pulse generator 15 connected to electrode assembly 10 configured to be worn on the head and located near the eye (para 43 and 44).  The pulse generator 15 comprises circuitry for generating output pulses to the electrodes, wherein the pulse generator may be wired or wirelessly connected to the electrode assembly 10 (para 43).  The pulse generator 15 may also display parameters related to sensed impedance (para 57). The electrodes of electrode assembly 10 output therapeutic stimulation pulses to the user.  The pulse generator 15 and electrode assembly 10 are configured to perform an electrode check related to parameters associated with electrode operation (para 60).  The electrode check comprises the following steps: determining whether at least a pair of the plurality of therapy delivery electrodes are coupled to the patient (para 60; if the electrode check is ok, it is deemed that the electrodes are connected and properly positioned); and if so, the pulse generator issuing an electrical therapy output to the at least a pair of the therapy delivery electrodes (para 60 figure 5 steps 210 and 215, if the electrode check 
Cook et al. is directed to trigeminal nerve stimulation, however there is no teaching that the system is used to treat a vision disorder.  The recitation of “treating a vision disorder” is a preamble recitation and has been held as not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Additionally, such a recitation is considered to amount to the intended use of the system.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, the pulse generator 15 is considered to be capable of outputting stimulation parameters therapeutic for a variety of disorders, and would merely require routine programming to enable the generation of such stimulation.  Further, Cook et al. shows electrodes worn on a headpiece (figure 2a, b) which is considered capable of delivering stimulation to regions around the eye or forehead for application of therapeutic stimulation.  In view of 
In regard to claims 22 and 23, the electrode check described by Cook et al. monitors the impedance between electrodes to determine if the electrode are ok to perform pulse generation and stimulation (para 60, 61, and figure 5).  Cook et al. teach that if the impedance becomes too high, a signal is sent to alert the user that the electrode have become disconnected (para 61).  If the impedance has been found to be excessively low, the user is prompted to reposition the electrodes (para 61).  Though Cook et al. does not teach a particular range of impedance, the Examiner submits that the too high or excessively low qualifications of Cook et al. necessarily comprise a desired or target range.  Impedance outside of this range is deemed unsafe, and within the range as safe.
In regard to claims 24 and 25, the embodiments of Cook et al. described by figures 2a and 2b are considered to comprise structures equivalent to a headpiece or an eyepiece.  
In regard to claim 26, Cook et al. teach that the pulse generator 15 comprises circuitry for generating output pulses to the electrodes, wherein the pulse generator may be wired or wirelessly connected to the electrode assembly 10 (para 43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gekeler et al. (US Publication no. 2013/00663963 – disclosed by Applicant) in view Cook et al. (US Publication no. 2014/0081353).
In regard to claim 6, Gekeler et al. is considered to substantially describe the invention as claimed however does not teach that the pulse generator may be wirelessly connected to the electrodes.  Cook et al. describe a similar system for providing transcutaneous stimulation using an external pulse generator connected to electrodes located near a user’s head.  Cook et al. teach that the pulse generator may be wirelessly connected to the electrodes (para 43). Wireless data and electrical connections are considered well known in medical devices and are considered suitable alternative equivalent. Modification of the wired connection in Gekeler et al. to be wireless connection is considered to have been obvious to one of ordinary skill in the art at the time of the invention since the modification would comprise substituting a known electrical connection for another to yield predictable results.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references pertain in general to the use of impedance measurements to detect electrode integrity and to stimulation for treating vision:
Mowery et al. (US Publication no. 2019/0143116) para 59;
Gunderson (US Publication no. 2019/0091469);
Machon et al. (US Publication no. 2018/0078165) para 115;
Machon et al. (US Publication no. 2015/0157266) para 68;
Krusor et al. (US Publication no. 2014/0051962);
Eipper et al. (US Publication no. 2013/0184782);
Mauch et al. (US Publication no. 2012/0300953) para 18;
Shodo (US Publication no. 2008/0183243);
Harold (US Publication no. 2007/0179564).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3 June 2021